         Case 4:19-cv-00991-PJH Document 56 Filed 09/09/19 Page 1 of 2



 1

 2   Arpita Bhattacharyya (SBN 316454)        M. Elizabeth Day (SBN 177125)
     arpita.bhattacharyya@finnegan.com        eday@feinday.com
 3   FINNEGAN, HENDERSON, FARABOW,            David Alberti (SBN 220265)
      GARRETT & DUNNER, LLP                   dalberti@feinday.com
 4   3300 Hillview Avenue                     Marc Belloli (SBN 244290)
     Palo Alto, California 94304              mbelloli@feinday.com
 5   Telephone:     (650) 849-6600            FEINBERG DAY ALBERTI
     Facsimile:     (650) 849-6666             LIM & BELLOLI LLP
 6                                            1600 El Camino Real, Suite 280
     Lionel M. Lavenue (pro hac vice)         Menlo Park, CA 94025
 7   lionel.lavenue@finnegan.com              Telephone: (650) 618.4360
     FINNEGAN, HENDERSON, FARABOW,            Facsimile:     (650) 618.4368
 8     GARRETT & DUNNER, LLP
     Two Freedom Square                       Hao Ni (pro hac vice)
 9   11955 Freedom Drive, Suite 800           hni@nilawfirm.com
     Reston, VA 20190                         NI, WANG & MASSAND, PLLC
10   Telephone:    (571) 203-2700             8140 Walnut Hill Lane, Suite 500
     Facsimile:    (571) 203-2777             Dallas, TX 75231
11                                            Telephone:    (972) 331-4600
     Cecilia Sanabria (pro hac vice)          Facsimile:    (972) 314-0900
12   cecilia.sanabria@finnegan.com
     Jorge F. Gonzalez (pro hac vice)         Attorneys for Plaintiff
13   jorge.gonzalez@finnegan.com              PC Coma LLC
     FINNEGAN, HENDERSON, FARABOW,
14    GARRETT & DUNNER, LLP
     901 New York Avenue NW
15   Washington, DC 20001
     Telephone:      (202) 408-4000
16   Facsimile:      (202) 408-4400

17   Attorneys for Defendant
     Lenovo (United States) Inc.
18

19                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION
21

22   PC COMA LLC,                             CASE NO. 4:19-cv-00991-PJH
23                       Plaintiff,           JOINT STIPULATION AND ORDER FOR
                                              DISMISSAL WITH PREJUDICE
24                v.
25   LENOVO (UNITED STATES) INC.,
                                              Judge:           Hon. Phyllis J. Hamilton
26                       Defendant.
27

28

                                                   JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                 CASE NO. 4:19-CV-00991-PJH
           Case 4:19-cv-00991-PJH Document 56 Filed 09/09/19 Page 2 of 2



 1          WHEREAS, Plaintiff PC Coma LLC (“Plaintiff”) and Defendant Lenovo (United States) Inc.

 2   (“Defendant”) have resolved Plaintiff’s claims for relief against Defendant and Defendant’s

 3   counterclaims for relief against Plaintiff asserted in this case.

 4          NOW, THEREFORE, Plaintiff and Defendant, through their attorneys of record, request this

 5   Court to dismiss Plaintiff’s claims for relief against Defendant with prejudice and Defendant’s

 6   claims, defenses or counterclaims for relief against Plaintiff without prejudice, and with all

 7   attorneys’ fees, costs of court and expenses borne by the party incurring same.

 8

 9   Dated: September 9, 2019                       FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, LLP
10

11                                                  By:       /s/ Jorge F. Gonzalez
                                                          Jorge F. Gonzalez (pro hac vice)
12                                                        Attorneys for Defendant
                                                          Lenovo (United States) Inc.
13

14
     Dated: September 9, 2019                       NI, WANG & MASSAND, PLLC
15

16                                                  By:      /s/ Hao Ni
                                                          Hao Ni
17                                                        Attorneys for Plaintiff
                                                          PC Coma LLC
18

19

20                                               ATTESTATION
21          Counsel for Lenovo (United States) Inc. hereby attests by his signature below that
22   concurrence in the filing of this document was obtained from counsel for PC Coma LLC.
23

24   Dated: September 9, 2019                       FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, LLP
25

26
                                                    By:       /s/ Jorge F. Gonzalez
27                                                        Jorge F. Gonzalez (pro hac vice)
                                                          Attorneys for Defendant
28                                                        Lenovo (United States) Inc.

                                                                   JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                           1                                     CASE NO. 4:19-CV-00991-PJH
